Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 01, 2017

The Court of Appeals hereby passes the following order:

A16A1591. IN THE INTEREST OF L. C., A CHILD.

      L. C. filed this direct appeal from the juvenile court’s order transferring his
delinquency case to superior court for prosecution. By order dated July 22, 2016, we
denied the State’s motion to dismiss L. C.’s appeal for lack of jurisdiction. However,
this Court recently held that in juvenile proceedings commenced after January 1,
2014, OCGA § 15-11-564 of Georgia’s new Juvenile Code requires that a party
seeking to appeal an order transferring a delinquency case from juvenile court to
superior court must follow this Court’s interlocutory appeal procedures. See In the
Interest of J. H., Case No. A16A2209 (decided Feb. 21, 2017). Because L. C. failed
to follow those procedures, we hereby VACATE our July 22, 2016 order and
DISMISS this appeal for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/01/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.